  6:19-cv-02085-DCC-KFM          Date Filed 06/29/20     Entry Number 46      Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Quinteris Zy’Quan Miller,            )            Case No. 6:19-cv-02085-DCC
                                     )
                     Plaintiff,      )
                                     )
v.                                   )                        ORDER
                                     )
C. Kimbrell, K. Shervey, Captain D.  )
Harouff, Lt. B. Blakeley, Lt. Thomas )
Jackson, Captain K. Conrad,          )
Registered Nurse D. Ashley-Harouff,  )
Ms. Fennell, and Mr. Smith,          )
                                     )
                     Defendants.     )
________________________________ )

       This matter is before the Court upon Plaintiff’s complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United

States Magistrate Judge Kevin F. McDonald for pre-trial proceedings and a Report and

Recommendation (“Report”).        On November 5, 2019, Defendant Registered Nurse

Ashley-Harouff filed a motion to dismiss or, in the alternative, for summary judgment.

ECF No. 32. On April 24, 2020, the Magistrate Judge recommended that the motion for

summary judgment be granted. ECF No. 43. The Magistrate Judge advised Plaintiff of

the procedures and requirements for filing objections to the Report and the serious

consequences if he failed to do so. Plaintiff failed to file objections to the Report, and the

time to do so has lapsed.
  6:19-cv-02085-DCC-KFM         Date Filed 06/29/20     Entry Number 46      Page 2 of 2




       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As stated above, Plaintiff has not objected to the Magistrate Judge's Report.

Accordingly, after considering the record in this case, the applicable law, and the Report

of the Magistrate Judge, the Court finds no clear error and agrees with the

recommendation of the Magistrate Judge. Defendant Registered Nurse Ahley-Harouff’s

motion for summary judgment [32] is GRANTED.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
June 29, 2020
Spartanburg, South Carolina
